DETAILED ACTION
This communication is responsive to the amendment filed 12/01/2020.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-11, 13-14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U. S. Pat. - 8,348,011).
	Regarding claim 1, Huang discloses an eartip (2), comprising: an eartip body having an attachment end (211) and an ear interfacing end (212) opposite from the attachment end, the eartip body formed from a compliant material and comprising: an inner eartip body having a sidewall that defines a sound channel (21) extending through the eartip body between the ear interfacing end and the attachment end; and an outer eartip body (22) integrally formed with the inner eartip body at the ear interfacing end and extending towards the attachment end around at least a portion of and in a spaced apart relationship with the inner eartip body, wherein the outer eartip body is sized and shaped to be inserted into an ear canal; and wherein the inner eartip body includes a groove (231) formed in an outer surface of the sidewall facing an inner surface of the outer eartip body. (Fig. 6).

	Regarding claim 3, Huang further discloses the eartip, wherein the base wall and at least one sidewall of the two sidewalls are arranged perpendicular to one another (Fig. 6).
	Regarding claim 4, Huang further discloses the eartip, wherein the groove (231) is a first groove and the inner eartip body includes a second groove (213) spaced apart from the first groove along a length of the inner eartip body (Fig.6).
	Regarding claim 6, Huang further discloses the eartip, wherein the inner eartip body further comprises a boundary positioned between the interfacing end and the attachment end, and wherein the sidewall gradually changes in thickness from the first thickness to the second thickness from the boundary to the interfacing end (Fig. 6).
	Regarding claim 7, Huang further discloses the eartip, wherein the groove is defined by a base wall extending between two sidewalls having different lengths (Fig. 6).
	Regarding claim 8, Huang further discloses the eartip, wherein the groove extends around a circumference of the inner eartip body (Fig. 6).
	Regarding claim 9, Huang further discloses the eartip, comprising an internal sound sealing structure extending from the inner eartip body and positioned between the groove and the attachment end (Fig. 6).
	Regarding claim 10, Huang further discloses the eartip, wherein the internal sound sealing structure is a flange that extends toward the outer eartip body (Fig. 6).
	Regarding claim 11, Huang further discloses the eartip, further comprising a support structure (213) extending from the inner eartip body toward the outer eartip body.
Regarding claim 13, Huang further discloses the eartip, wherein the support structure comprises a shell and an inner region filled with air (21).

Regarding claim 18, Huang discloses an in-ear listening device, comprising: a housing (1) defining a cavity and an acoustic opening; a driver positioned within the housing and operatively coupled to emit sound through the acoustic opening (Fig. 3); and an eartip (2) removably attached to the housing and aligned with the acoustic opening, the eartip comprising: an eartip body having an attachment end (211) and an ear interfacing end (212) opposite from the attachment end, the eartip body formed from a compliant material and comprising: an inner eartip body (21) having a sidewall that defines a sound channel extending through the eartip body between the ear interfacing end and the attachment end; and an outer eartip body (22) integrally formed with the inner eartip body at the ear interfacing end and extending towards the attachment end surrounding at least a portion of and in a spaced apart relationship with the inner eartip body, wherein the outer eartip body is sized and shaped to be inserted into an ear canal (Fig. 6); and wherein the inner eartip body includes a groove (231) formed in an outer surface of the sidewall facing an inner surface of the outer eartip body.
Regarding claim 20, Huang further discloses the in-ear listening device, wherein the groove (231) is defined by a base wall extending between two sidewalls (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang  (U. S. Pat. - 8,348,011) in view of Flagler (U. S. Pat. - 6,134,333).
Regarding claim 15, Huang discloses an eartip (2), comprising: an eartip body having an attachment end (211) and an ear interfacing end (212) opposite from the attachment end, the eartip body formed from a compliant material and comprising: an inner eartip body that defines a sound channel (21) that extends between the ear interfacing end and the attachment end, and an outer eartip body (22) integrally formed with the inner eartip body at the ear interfacing end and extending towards the attachment end around at least a portion of and in a spaced apart relationship with the inner eartip body, wherein the outer eartip body is sized and shaped to be inserted into an ear canal; wherein the inner eartip body includes a groove (231) formed in an outer surface of the sidewall facing an inner surface of the outer eartip body (Fig. 6); and a rigid attachment structure (11) coupled to the inner eartip body at the attachment end as claimed. But Huang may not specially teach the attachment structure including a mesh extending across the channel as claimed. Flagler discloses a similar structured eartip comprising inner eartip body (30) defining a channel (18, 20 and 22); and an attachment structure (14) including a mesh (34) extending across the channel (Fig. 1). Therefore it would have been obvious to one having ordinary skill in the art before 
Regarding claim 16, Huang further discloses the eartip, wherein the eartip body further comprises an outer eartip body (22) sized and shaped to be inserted into an ear canal and extending from the interfacing end toward the attachment end of the eartip (Fig. 6).
Regarding claim 17, Huang further discloses the eartip, wherein the groove (231) is defined by a base wall extending between two sidewalls (Fig. 6).
Regarding claim 19, Huang further discloses the in-ear listening device, wherein the eartip body further comprises an attachment structure (11) coupled to the inner eartip body at the attachment end as claimed. But Huang may not specially teach the attachment structure including a mesh extending across the channel as claimed. Flagler discloses a similar structured eartip comprising inner eartip body (30) defining a channel (18, 20 and 22); and an attachment structure (14) including a mesh (34) extending across the channel (Fig. 1). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the mess for the eartip taught by Huang, in order to provide protection/filtering for the eartip.
Allowable Subject Matter
Claim 5 is allowed.
Claims 12 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.







/SUHAN NI/Primary Examiner, Art Unit 2651